DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 03/13/2022 are acknowledged.  
In light of claim amendments, the previous 112(b) rejection is withdrawn. 
However, applicants’ arguments for the previous 103(a) rejection are found not persuasive.  Accordingly, the previous rejection is maintained and/or modified in address claim amendments. Please see the examiners response to applicants below.     
Response to Arguments
Applicant’s arguments filed on 03/13/2022 have been fully considered but they are not persuasive, see the reasons below.   
Applicants’ argue that Loidle et al does not teach reasonably suggest combining a psuedoproline dipeptide with an N-alkylated peptide bond in the synthesis of any glucagon-like peptide, and much less in the synthesis of glucagon of formula I as claimed. Loidl et al. also fails to disclose or suggest any advantage associated with using a psuedoproline dipeptide and an N-alkylated peptide bond in the synthesis of such peptides, and clearly fails to teach using such a combination with the dipeptides, C- terminal peptide intermediates, protecting groups, and conditions specified in the dependent claims.
Applicants failed to explain why prior art does not suggest reasonably or there is no reasonable expectation of success in combining the teachings of art and arrive at applicants claimed method. 
In fact, Loidle et al teach and also provided enough guidance for synthesizing the glucagon-like peptides and also teach incorporation of pseudoprolines and applicants Xmb groups as explained in the previous rejection. So, a skilled person in the art would envision the teachings of prior art and can extrapolate the same method to applicants claimed method, in light of advantages of pseudoprolines and arrive at applicants claimed method with a reasonable expectation of success. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants peptide sequence, use of pseudoprolines in the peptide synthesis and their advantages, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
Applicants argue that Juncai et al. does not teach or reasonably suggest using an N-alkylated peptide bond in the first instance. 
Again, applicants fail to explain why it is not reasonable? Or why it is not possible to arrive at applicants’ method from the teachings of cited art.
The purpose of Juncai et al, is to show known synthesis of applicants claimed peptide using pseudoprolines. Juncai et al further teach the advantages of using pseudoprolines in the synthesis of glucagon. So, there is a reasonable expectation of success in extrapolating the teachings of Loidle et al in the synthesis of applicants’ sequence in light of Juncai et al teachings.
Applicants argue that the combined teachings of Loidl et al. and Juncai et al. would not have taught or suggested the surprising and unexpected results achieved by Applicant's process, and pointed to the recited table. 
Applicants failed to show comparative data with other Xmb-amino acids. Prior art already established advantages of pseudoproline dipeptides in combination with Xmb-amino acids. If applicants believe that the Xmb-Gly shows unexpected properties and not with other amino acids in Xmb, then applicants need to prove it. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Loidl et al (WO 2017/162650A1; see applicants filed IDS dated 01/22/2021) in view of Juncai et al (CN103333239A; see applicants filed IDS dated 01/22/2021).     
For claim 1:
Loidl et al teach a method for the preparation of a glucagon-like peptide, which refers to the homologous peptides derived from the GCG gene (HGNC:4191), the exendins and analogs thereof as well as derivatives of nay of the foregoing. The Figure 1 depicts a sequence alignment of prototypical glucagon-like peptides. [see Abstract; page 11, lines 23-26]. The SEQ ID NO:1 in Fig.1 is identical to applicants claimed sequence. 
Loidl et al further teach that their process comprising the use of at least one pseudoproline present at a position selected from Gly4-Thr5, Phe6-Thr7, Thr-Ser8, Val10-Ser11 or Ser11-Ser12 and/or at least one peptide bond is N-alkylated by 2-hydroxy-4-methoxybenzyl (Hmb) or 2,4-dimethoxybenzyl (Dmb) moieties, and advantages of using pseudoprolines in the peptide synthesis [see line 24 in page 20 to line 29 in page 21; line 35 in page 36 to line 5 in page 37].
Loidl et al further teach that at least one peptide bond is N-alkylated by 2-hydroxy-4-methoxybenzyl (Hmb) or 2,4-dimethoxybenzyl (Dmb) moieties in the peptide synthesis [see line 24 in page 20 to line 29 in page 21; line 35 in page 36 to line 5 in page 37]. 
Loidl et al [see example 1] further teach that their process is performed by solid phase peptide synthesis. 
The difference is that Loidle et al silent on exemplifying the preparation of applicants claimed sequence. 
Loidle et al provided enough guidance for synthesizing the glucagon-like peptides and also teach incorporation of pseudoprolines and applicants Xmb groups, and so, a skilled person in the art would be motivated to extrapolate the same method to applicants claims peptide or SEQ ID NO:1 of Loidle et al in light of advantages of pseudoprolines and arrive at applicants claimed method with a reasonable expectation of success. 
Alternatively, the above can be cured by Juncai et al, which teach applicants sequence and also synthesis of applicants claimed peptide using pseudoprolines [see 0009-0017 and 0040-0042]. Juncai et al further teach the advantages of using pseudoprolines in the synthesis of glucagon [see 0006]. So, there is a reasonable expectation of success in extrapolating the teachings of Loidle et al in the synthesis of applicants’ sequence in light of Juncai et al teachings. 
For claim 4:
Loidl et al teach that at least one peptide bond is N-alkylated by 2-hydroxy-4-methoxybenzyl (Hmb) or 2,4-dimethoxybenzyl (Dmb) moieties in the peptide synthesis [see line 24 in page 20 to line 29 in page 21; line 35 in page 36 to line 5 in page 37]. It does not recited Tmb, but the Tmb is structurally similar to Hmb and Dmb, and so it is obvious to use alternative protecting agent and expect similar property, absent evidence to the contrary. 
For claims 6-7:
Loidl et al teach one or more pseudoproline dipeptide derivatives selected from the group consisting of Fmoc-Gly-Thr(Psi(Me,Me)pro)-OH, Fmoc-Phe-Thr(Psi(Me,Me)pro)-OH, Fmoc-Thr(tBu)-Ser(Psi(Me,Me)pro)-OH, Fmoc-Val-Ser(Psi(Me,Me)pro)-OH, and Fmoc-Ser(tBu)-Ser(Psi(Me,Me)pro)-OH. [See page 21, lines 14-18].
Juncia et al also teach various combinations of pseudoprolines [see 0017].
For claims 8-9:
Loidl et al teach pseudoprolines positions at Gly4-Thr5, Phe6-Thr7, Thr7-Ser8, Val10-Ser11 or Ser11-Ser12 etc. [see line 25 in page 20 to line 2 in page 21].
Juncia et al also teach various positions of pseudoprolines, such as 7 and 8 [see 0078 and 0092], 4 and 5 [see 0085] etc.
The desired length of the peptide can be obtained by simply terminating the coupling reaction and cleaving the peptide from the resin, if needed. Moreover, the recited intermediate C-terminal peptides are already present in the process of making the full length sequence, or synthetic process of the above recited prior art, and therefore the limitation is met. 
Though the pseudopeptides are commercially available or can be synthesized in desired combination, and can be incorporated at desired positions, in view of established technology. Similarly, Tmb is structurally similar to Hmb and Dmb, and so it is obvious to use alternative protecting agent and expect similar property, absent evidence to the contrary. 
For claim 10:
Juncia et al teach the preparation of applicants peptide where C-terminus is attached to resin [see 0022 and 0037].
For claim 11:
Juncia et al teach the resin is Wang resin.
For claims 12-13:
Loidl et al teach DIC as a coupling reagent [see example 1].
Juncia et al also teach DIC as a coupling reagent [see 0024].
For claims 14-15:
Loidl et al teach various side chain protecting reagents, such as Trt, Boc, tBu etc [see example 1].
Juncia et al also teach such as Trt, Boc, tBu etc [see 0054].
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants peptide sequence, use of pseudoprolines in the peptide synthesis and their advantages, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658